     Case: 4:18-cr-01038-RLW Doc. #: 2 Filed: 12/20/18 Page: 1 of 1 PageID #: 4



                               UNITED STATES DISTRICT COURT                   SUPPRESSED
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                                  l=llED
UNITED STATES OF AMERICA,                            )                              NOV 2 9 2018
                                                     )                             U.S. OISiRIGT COURT
                       Plaintiff,                    )                           EASTERN DISTRICT OF MO
                                                                                         ST.LOUIS
                                                     )       No.
v.                                                   )
                                                     )
MARTAE BRAZIEL,                                      )
                                                     )
                                                             4:18CR1038 RLWIN(:C:
                       Defendant.                    )

                                          INDICTMENT

                                          COUNT ONE


        The Grand Jury charges that:

        On or about July 6, 2018, in the County of St. Louis, within the Eastern District of .

Missouri,

                                       MARTAE BRAZIEL,

the defendant herein took a motor vehicle, Dodge Caravan, that had been transported, shipped,

and received in interstate or foreign commerce, from O.D. by force, violence, and intimidation;

with the intent to cause death or serious bodily harm.

        In violation of Title 18, United States Code, Section 2119(1).

                                                             A TRUE BILL.


                                                             FOREPERSON
JEFFREY B. JENSEN
United States Attorney


LINDA R. LANE,# 0011451IA
Assistant United States Attorney
